DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 348’ (See Figure 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities: the claim reads “wherein the electrochemical system further comprising a wick” when it appears it should more appropriately read “wherein the electrochemical system further comprises a wick”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the claim introduces the limitation of “a cathode” at line 5, and then again recites “cathode” at lines 7, 9, and 10.  It is unclear as to if the later instances of “cathode” intend to refer back to the limitation of line 5 or to new and separate limitations.  For the purpose of Examination the former has been interpreted.  This rejection could be overcome by amending the later instances to read “the cathode”.  
Further as to claim 1, the claim recites the limitation “the carbon dioxide control cell”.  There is insufficient antecedent basis for this limitation in the claim.
Further as to claim 1, the claim recites that “the voltage potential at the anode produces hydroxyl ions and wherein the voltage potential at the anode consumes hydroxyl ions”.  However, it is unclear as to how the same voltage potential can both produces and consume hydroxyl ions at the anode.  For the purpose of Examination it has been interpreted that the limitation should read so that hydroxyl is produced at the anode and consumed at the cathode.  
As to claim 2, it is unclear as to if the process air is related to the working fluid or refers to a new and separate limitation.  
As to claim 4, the claim recites the limitation “the carbon dioxide”.  There is insufficient antecedent basis for this limitation in the claim.  It appears that perhaps this claim should be dependent upon claim 3 rather than claim 2.  
As to claims 10, 11 and 20, the claims recite the limitation “the anion conducting layer”.  There is insufficient antecedent basis for the limitation in the claims.  
As to claim 13, the claim recites the limitation of “a catalyst”.  However, claim 12, upon which claim 13 depends already introduces the limitation of “a catalyst”.  Therefore it is unclear as to if the limitation of claim 13 intends to refer back to the limitation of claim 12 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  
AS to claim 15, the claim recites the limitation of “a catalyst”.  However, claim 14, upon which claim 15 depends already introduces the limitation of “a catalyst”.  Therefore it is unclear as to if the limitation of claim 15 intends to refer back to the limitation of claim 14 or to a new and separate limitation.  However, for the purpose of Examination the former has been interpreted.  

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of allowance of the claims is the inclusion of the limitations wherein the working fluid is transferred from the anode to the cathode through an anion conducting polymer due to a pH gradient created by the production of hydroxyl ions at the anode and consumption of hydroxyl ions at the cathode.  
Bahar (US 2015/0241091) teaches an electrochemical compressor wherein working fluid is transferred from the anode to the cathode; however, the transfer is through a proton conducting membrane wherein hydronium ion are transferred there through (Paragraph 0029).  Bahar does teach that, in theory, anionic electrolysis systems can be utilized (Paragraph 0042); however, no details are given and thus Bahar fails to render obvious maintaining the transfer form an anode side to a cathode 
Littau (US 2009/0159456) discusses the transfer of working fluids utilizing a pH gradient and anion exchange membrane; however, Littau specifically teaches that the pH gradient arises with the generation of hydroxyl ions at the cathode and hydrogen ions at the anode wherein hydroxide is prevented at the anode to maintain the pH gradient, thus specifically not teaching the production of hydroxyl ions at the anode.  Furthermore the carbon dioxide working fluid is transferred from the cathode to the anode, as is typical in the art, unlike the transfer from the anode to the cathode (Paragraphs 0019-0021).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CIEL P Contreras whose telephone number is (571)270-7946.  The examiner can normally be reached on M-F 9 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/CIEL P Contreras/Primary Examiner, Art Unit 1794